Title: From Benjamin Franklin to the Earl of Loudoun, 21 May 1757
From: Franklin, Benjamin
To: Loudoun, John Campbell, 4th Earl of


My Lord,
Woodbridge, N. Jersey. May 21. 1757
Having determined not to go in the first Pacquet, I retired hither about two Weeks ago, to have Leisure for Settling some private Affairs before the Sailing of the second; which is the Reason I have not for some time been to pay my Respects to your Lordship.
In your present Multiplicity of important Business, I would not be too importunate. But if your Lordship should think it fit, and can spare a few Minutes to appoint some Persons of Credit in Pensilvania, or direct Governor Denny to nominate them, to enquire into the Claims of the Masters whose Servants have been taken into the Service from that Province, and report thereon to your Lordship when the Campain shall be over, it would in the meantime quiet the Minds of the Sufferers, as well as show your Lordship’s Regard for Justice.
I hear it is reported, that the second Pacquet is to accompany the Fleet, and that the third may probably be sooner in England. If this is so, a Hint of it from your Secretary would be esteem’d a great Favour, by him who has the Honour to be, with the sincerest Respect and Attachment, My Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
Rt. Honble. Earl of Loudoun
